DETAILED ACTION
Claims 1-3, 6-7, 9-10, 12, 14-19 and 31-39 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard T. Roche on March 16, 2021.
The application has been amended as follows: 
1.           (Currently Amended)   A device comprising:
a substrate coated with a substrate metal or a substrate metal oxide, wherein the substrate metal is gold, silver, or platinum and the substrate metal oxide is indium tin oxide or fluorine doped tin oxide, wherein the layer of the substrate metal or the substrate metal oxide is electrically continuous;
an active layer in direct physical contact with a first portion of a top surface of the substrate, wherein the active layer comprises a conducting polymer or a conducting polymer composite layer;
an electrolyte layer in direct physical contact with 
a removable contact metal piece,
wherein the electrolyte layer comprises an acidic oxidant or a mixture of an acid and an oxidant;
electrolyte layer is directly contacted with the removable contact metal piece in the absence of an energy input from an external source; and
wherein the removable contact metal piece comprises copper, low carbon steel, nickel, zinc, iron, indium, tin, aluminum, manganese, cobalt, palladium , lithium, magnesium, sodium, or an alloy thereof,
wherein the removable contact metal piece has a first position in which no other element of the device is in contact electrolyte layer is directly contacted with the removable contact metal piece.

14.         (Currently Amended)   A method for changing color and transparency of a conducting polymer film, the method comprising:
a)  providing a device comprising:
i)   a substrate coated with a substrate metal or a substrate metal oxide, wherein the substrate metal is gold, silver, or platinum and the substrate metal oxide is indium tin oxide or fluorine doped tin oxide, wherein the layer of the substrate metal or the substrate metal oxide is electrically continuous;
ii)   an active layer in direct physical contact with a first portion of a top surface of the substrate, wherein the active layer comprises a conducting polymer or a conducting polymer composite layer; and
iii)   an electrolyte layer in direct physical contact with 
b)   changing the color and transparency of the active layer in the absence of an energy input from an external source by directly contacting a removable contact metal piece with the electrolyte layer of the device, wherein the removable contact metal piece comprises copper, low carbon steel, nickel, zinc, iron, indium, tin, aluminum, manganese, cobalt, palladium, lithium, magnesium, sodium, or an alloy thereof,     
 no other element of the device is in contact electrolyte layer is directly contacted with the removable contact metal piece.

38.         (New)   The device of claim 1 wherein:
the electrolyte layer is in direct physical contact with a top surface of the active layer.

39.         (New)   The device of claim 1 wherein:
the electrolyte layer is in direct physical contact with a top surface and a first side surface of the active layer and in contact with a second portion of the top surface of the substrate different from the first portion of the top surface of the substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 14 the prior art taken either singly or in combination fails to anticipate or fairly suggest the device and/or the method for changing color and transparency of a conducting polymer film as claimed.  Specifically none of the prior art either alone or in combination disclose or teach of a device and/or a method for changing color and transparency of a conducting polymer film specifically including, as the distinguishing features in combination with the other limitations, changing the color and transparency of the active layer in the absence of an energy input from an external source by directly contacting a removable contact metal piece with the electrolyte layer of the device, and the removable contact metal piece has a first position in which no other element of the device is in contact with the removable contact metal piece, and a second position in which the electrolyte layer is directly contacted with the removable contact metal piece, see annotated figure 1 below.  
[AltContent: textbox (removable contact metal piece contacting electrolyte layer)]

[AltContent: arrow][AltContent: textbox (removable contact metal piece removed from contact with all other elements in the device)][AltContent: ]
    PNG
    media_image1.png
    518
    1162
    media_image1.png
    Greyscale

Figure 1.  Annotated version of instant application figure 3, showing two embodiments where the left side illustrates the first position, i.e. the removable contact metal piece not contacting any other element in the device; and where the right side illustrates the second position, i.e. with the removable contact metal piece directly contacting electrolyte layer.

	
This is unlike nearest art Tran WO2015/041991, of record, and Wang et al. “A bi-functional device for self-powered electrochromic window and self-rechargeable transparent battery applications" Nature Communications 5, Article number: 4921, 2014, of record.  Regarding Tran, Tran teaches a similar color/transparency changing device where the of the active layer changes color/transparency in the absence of an energy input from an external source by directly physically having a movable metal contact complete a circuit between the layers.  However, Tran’s movable metal contact is disclosed to be in contact with remains in contact with other elements in both states, see figure 2 below.  Particularly, the metal contact is in contact with the electrolyte layer in the two positions.  Having a position where the removable contact metal piece not contacting any other element (as claimed) versus contacting the electrolyte layer in both positions (as seen in Tran) beyond a structural arrangement there is a difference in the electrochemical process.  Regarding Wang, Wang teaches a similar color/transparency changing device where the of the active layer changes color/transparency in the absence of an energy input from an external source.  However, the metal contact in Wang is not removed contact with the rest of the device, instead a circuit is opened or closed to achieve the change, see figure 3.  
[AltContent: textbox (electrolyte layer )][AltContent: textbox (movable metal contact )]
    PNG
    media_image2.png
    709
    971
    media_image2.png
    Greyscale

Figure 2.  Annotated version of Tran figures 15-16, the metal contact in two physical position positions, where both positions having the contact metal in contact with at least the electrolyte layer.


[AltContent: textbox (closed circuit  )][AltContent: textbox (open circuit  )][AltContent: textbox (metal contact)]
    PNG
    media_image3.png
    479
    505
    media_image3.png
    Greyscale

Figure 3.  Annotated version of Wang figures 2a-b, showing the metal contact in a single position and color change caused by open/closed circuit configuration.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on March 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,684,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Comments
The examiner’s amendments were required to overcome potential rejections under §112, to further encompass multiple embodiments supported by the instant application’s disclosure into the independent claims, and to otherwise place the application in condition for allowance.  See co-filed interview summary.

It is noted that the two new dependent claims, i.e. claims 38 and 39, are above a twenty claims total.  Applicant’s representative has authorized the Commissioner to charge any fees due to the account as noted in the final sentence of the remarks posted March 12, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                        March 18, 2021